      Case 1:20-cv-03023-FVS     ECF No. 20   filed 06/15/21   PageID.852 Page 1 of 25



 1

 2
                                                                              FILED IN THE

 3                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



 4                                                                   Jun 15, 2021
                                                                         SEAN F. MCAVOY, CLERK


 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    MELANIE A.,
                                                  NO: 1:20-CV-03023-FVS
 8                             Plaintiff,
                                                  ORDER GRANTING DEFENDANT’S
 9          v.                                    MOTION FOR SUMMARY
                                                  JUDGMENT AND DENYING
10    ANDREW M. SAUL,                             PLAINTIFF’S MOTION FOR
      COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
11    SECURITY,

12                             Defendant.

13
           BEFORE THE COURT are the parties’ cross motions for summary
14
     judgment. ECF Nos. 14 and 17. This matter was submitted for consideration
15
     without oral argument. The Plaintiff is represented by Attorney D. James Tree.
16
     The Defendant is represented by Special Assistant United States Attorney
17
     Benjamin J. Groebner. The Court has reviewed the administrative record, the
18
     parties’ completed briefing, and is fully informed. For the reasons discussed
19
     below, the Court GRANTS Defendant’s Motion for Summary Judgment, ECF No.
20
     17, and DENIES Plaintiff’s Motion for Summary Judgment, ECF No. 14.
21


     ORDER ~ 1
         Case 1:20-cv-03023-FVS      ECF No. 20     filed 06/15/21   PageID.853 Page 2 of 25



 1                                        JURISDICTION

 2            Plaintiff Melanie A. 1 filed for supplemental security income and disability

 3   insurance benefits on December 22, 2016, alleging an onset date of July 3, 2014.

 4   Tr. 193-208. Benefits were denied initially, Tr. 119-22, and upon reconsideration,

 5   Tr. 123-28. A hearing before an administrative law judge (“ALJ”) was conducted

 6   on October 16, 2018. Tr. 42-63. Plaintiff was represented by counsel and testified

 7   at the hearing. Id. The ALJ denied benefits, Tr. 24-41, and the Appeals Council

 8   denied review. Tr. 1. The matter is now before this court pursuant to 42 U.S.C. §§

 9   405(g); 1383(c)(3).

10                                        BACKGROUND

11            The facts of the case are set forth in the administrative hearing and

12   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner.

13   Only the most pertinent facts are summarized here.

14            Plaintiff was 40 years old at the time of the first hearing. See Tr. 219. She

15   completed twelfth grade. Tr. 223. She lived by herself at the time of the hearing,

16   after living with her parents for several years. Tr. 51. Plaintiff has work history as

17   a secretary. Tr. 58. She testified she can no longer work because of lower back

18   pain, thoracic spine pain, neck pain, and depression. Tr. 47-48. Plaintiff testified

19

20   1
         In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
21
     name and last initial.

     ORDER ~ 2
      Case 1:20-cv-03023-FVS      ECF No. 20     filed 06/15/21   PageID.854 Page 3 of 25



 1   that it is “difficult” for her to sit for longer than 20 minutes, she needed frequent

 2   breaks to get up and move around when she worked at her clerical job. She

 3   reported that when she was experiencing severe depression she did not leave her

 4   room, “stopped caring about anything,” and would schedule medical appointments

 5   and then “habitually reschedule them and not go.” Tr. 47-49. Plaintiff also

 6   testified that after refusing mental health treatment for many years, she started

 7   therapy a year before the hearing date, and her mental health medications are

 8   “helping.” Tr. 50, 56-58.

 9                               STANDARD OF REVIEW

10         A district court’s review of a final decision of the Commissioner of Social

11   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

12   limited; the Commissioner’s decision will be disturbed “only if it is not supported

13   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

14   1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

15   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

16   (quotation and citation omitted). Stated differently, substantial evidence equates to

17   “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

18   citation omitted). In determining whether the standard has been satisfied, a

19   reviewing court must consider the entire record as a whole rather than searching

20   for supporting evidence in isolation. Id.

21


     ORDER ~ 3
      Case 1:20-cv-03023-FVS     ECF No. 20     filed 06/15/21   PageID.855 Page 4 of 25



 1         In reviewing a denial of benefits, a district court may not substitute its

 2   judgment for that of the Commissioner. “The court will uphold the ALJ's

 3   conclusion when the evidence is susceptible to more than one rational

 4   interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.

 5   2008). Further, a district court will not reverse an ALJ’s decision on account of an

 6   error that is harmless. Id. An error is harmless where it is “inconsequential to the

 7   [ALJ’s] ultimate nondisability determination.” Id. (quotation and citation omitted).

 8   The party appealing the ALJ’s decision generally bears the burden of establishing

 9   that it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

10                       FIVE-STEP EVALUATION PROCESS

11         A claimant must satisfy two conditions to be considered “disabled” within

12   the meaning of the Social Security Act. First, the claimant must be “unable to

13   engage in any substantial gainful activity by reason of any medically determinable

14   physical or mental impairment which can be expected to result in death or which

15   has lasted or can be expected to last for a continuous period of not less than twelve

16   months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). Second, the claimant’s

17   impairment must be “of such severity that he is not only unable to do his previous

18   work[,] but cannot, considering his age, education, and work experience, engage in

19   any other kind of substantial gainful work which exists in the national economy.”

20   42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

21


     ORDER ~ 4
      Case 1:20-cv-03023-FVS      ECF No. 20    filed 06/15/21   PageID.856 Page 5 of 25



 1         The Commissioner has established a five-step sequential analysis to

 2   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §§

 3   404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v). At step one, the Commissioner

 4   considers the claimant’s work activity. 20 C.F.R. §§ 404.1520(a)(4)(i),

 5   416.920(a)(4)(i). If the claimant is engaged in “substantial gainful activity,” the

 6   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

 7   404.1520(b), 416.920(b).

 8         If the claimant is not engaged in substantial gainful activity, the analysis

 9   proceeds to step two. At this step, the Commissioner considers the severity of the

10   claimant’s impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the

11   claimant suffers from “any impairment or combination of impairments which

12   significantly limits [his or her] physical or mental ability to do basic work

13   activities,” the analysis proceeds to step three. 20 C.F.R. §§ 404.1520(c),

14   416.920(c). If the claimant’s impairment does not satisfy this severity threshold,

15   however, the Commissioner must find that the claimant is not disabled. 20 C.F.R.

16   §§ 404.1520(c), 416.920(c).

17         At step three, the Commissioner compares the claimant’s impairment to

18   severe impairments recognized by the Commissioner to be so severe as to preclude

19   a person from engaging in substantial gainful activity. 20 C.F.R. §§

20   404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the impairment is as severe or more

21


     ORDER ~ 5
      Case 1:20-cv-03023-FVS      ECF No. 20    filed 06/15/21   PageID.857 Page 6 of 25



 1   severe than one of the enumerated impairments, the Commissioner must find the

 2   claimant disabled and award benefits. 20 C.F.R. §§ 404.1520(d), 416.920(d).

 3           If the severity of the claimant’s impairment does not meet or exceed the

 4   severity of the enumerated impairments, the Commissioner must pause to assess

 5   the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

 6   defined generally as the claimant’s ability to perform physical and mental work

 7   activities on a sustained basis despite his or her limitations, 20 C.F.R. §§

 8   404.1545(a)(1), 416.945(a)(1), is relevant to both the fourth and fifth steps of the

 9   analysis.

10           At step four, the Commissioner considers whether, in view of the claimant’s

11   RFC, the claimant is capable of performing work that he or she has performed in

12   the past (past relevant work). 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

13   If the claimant is capable of performing past relevant work, the Commissioner

14   must find that the claimant is not disabled. 20 C.F.R. §§ 404.1520(f), 416.920(f).

15   If the claimant is incapable of performing such work, the analysis proceeds to step

16   five.

17           At step five, the Commissioner considers whether, in view of the claimant’s

18   RFC, the claimant is capable of performing other work in the national economy.

19   20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). In making this determination,

20   the Commissioner must also consider vocational factors such as the claimant’s age,

21   education and past work experience. 20 C.F.R. §§ 404.1520(a)(4)(v),


     ORDER ~ 6
      Case 1:20-cv-03023-FVS      ECF No. 20   filed 06/15/21   PageID.858 Page 7 of 25



 1   416.920(a)(4)(v). If the claimant is capable of adjusting to other work, the

 2   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

 3   404.1520(g)(1), 416.920(g)(1). If the claimant is not capable of adjusting to other

 4   work, analysis concludes with a finding that the claimant is disabled and is

 5   therefore entitled to benefits. 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

 6         The claimant bears the burden of proof at steps one through four. Tackett v.

 7   Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to step five,

 8   the burden shifts to the Commissioner to establish that (1) the claimant is capable

 9   of performing other work; and (2) such work “exists in significant numbers in the

10   national economy.” 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2); Beltran v. Astrue,

11   700 F.3d 386, 389 (9th Cir. 2012).

12                                   ALJ’S FINDINGS

13         At step one, the ALJ found that Plaintiff has not engaged in substantial

14   gainful activity since July 3, 2014, the alleged onset date. Tr. 30. At step two, the

15   ALJ found that Plaintiff has the following severe impairments: degenerative disc

16   disease; depression; and anxiety. Tr. 30. At step three, the ALJ found that

17   Plaintiff does not have an impairment or combination of impairments that meets or

18   medically equals the severity of a listed impairment. Tr. 30. The ALJ then found

19   that Plaintiff has the RFC

20         to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
           with the following limitations. The claimant can lift/carry 10 pounds
21         frequently and 20 pounds occasionally. She can stand/walk about six hours
           and sit about six hours during an eight-hour day. The claimant can
     ORDER ~ 7
      Case 1:20-cv-03023-FVS     ECF No. 20    filed 06/15/21   PageID.859 Page 8 of 25



 1         occasionally balance, kneel, crouch, crawl, and climb. She can frequently
           stoop. The claimant can perform jobs with an SVP level no greater than 4.
 2         She can perform tasks without public contact and with only incidental
           interaction with coworkers. The claimant is likely to be off-task at least
 3         10%, but less than 15%, of the workday.

 4   Tr. 32. At step four, the ALJ found that Plaintiff is unable to perform any past

 5   relevant work. Tr. 35. At step five, the ALJ found that considering Plaintiff’s age,

 6   education, work experience, and RFC, there are other jobs that exist in significant

 7   numbers in the national economy that Plaintiff can perform, including: file clerk,

 8   data entry clerk, and office helper. Tr. 36. On that basis, the ALJ concluded that

 9   Plaintiff has not been under a disability, as defined in the Social Security Act, from

10   July 3, 2014, through the date of the decision. Tr. 37.

11                                         ISSUES

12         Plaintiff seeks judicial review of the Commissioner’s final decision denying

13   her disability insurance benefits under Title II of the Social Security Act and

14   supplemental security income benefits under Title XVI of the Social Security Act.

15   ECF No. 14. Plaintiff raises the following issues for this Court’s review:

16      1. Whether the ALJ properly considered Plaintiff’s symptom claims;

17      2. Whether the ALJ properly considered the medical opinion evidence; and

18      3. Whether the ALJ properly considered the lay witness evidence.

19                                      DISCUSSION

20      A. Plaintiff’s Symptom Claims

21


     ORDER ~ 8
      Case 1:20-cv-03023-FVS     ECF No. 20     filed 06/15/21   PageID.860 Page 9 of 25



 1         An ALJ engages in a two-step analysis when evaluating a claimant’s

 2   testimony regarding subjective pain or symptoms. “First, the ALJ must determine

 3   whether there is objective medical evidence of an underlying impairment which

 4   could reasonably be expected to produce the pain or other symptoms alleged.”

 5   Molina, 674 F.3d at 1112 (internal quotation marks omitted). “The claimant is not

 6   required to show that his impairment could reasonably be expected to cause the

 7   severity of the symptom he has alleged; he need only show that it could reasonably

 8   have caused some degree of the symptom.” Vasquez v. Astrue, 572 F.3d 586, 591

 9   (9th Cir. 2009) (internal quotation marks omitted).

10         Second, “[i]f the claimant meets the first test and there is no evidence of

11   malingering, the ALJ can only reject the claimant’s testimony about the severity of

12   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

13   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

14   citations and quotations omitted). “General findings are insufficient; rather, the

15   ALJ must identify what testimony is not credible and what evidence undermines

16   the claimant’s complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th

17   Cir. 1995)); Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he ALJ

18   must make a credibility determination with findings sufficiently specific to permit

19   the court to conclude that the ALJ did not arbitrarily discredit claimant’s

20   testimony.”). “The clear and convincing [evidence] standard is the most

21   demanding required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995,


     ORDER ~ 9
     Case 1:20-cv-03023-FVS      ECF No. 20    filed 06/15/21   PageID.861 Page 10 of 25



 1   1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920,

 2   924 (9th Cir. 2002)).

 3         Here, the ALJ found Plaintiff’s medically determinable impairments could

 4   reasonably be expected to cause some of the alleged symptoms; however,

 5   Plaintiff’s “statements concerning the intensity, persistence, and limiting effects of

 6   these symptoms are not entirely consistent with the medical evidence and other

 7   evidence in the record” for several reasons. Tr. 32.

 8                1. Failure to Seek and Comply with Treatment

 9         First, the ALJ noted that Plaintiff “has alleged significant mental health

10   impairment symptoms, including that she spent most of her time in her room and in

11   her bed due to depression. However, this is inconsistent with [Plaintiff’s] minimal

12   mental health treatment of record. It is not reasonable to assume that an individual

13   experiencing the significant mental impairment symptoms that [Plaintiff] has

14   alleged would not have sought available, accessible treatment through health

15   insurance more regularly.” Tr. 32-33. Unexplained, or inadequately explained,

16   failure to seek or comply with treatment may be the basis for rejecting Plaintiff’s

17   symptom claims unless there is a showing of a good reason for the failure. Orn v.

18   Astrue, 495 F.3d 625, 638 (9th Cir. 2007). Here, the ALJ acknowledges Plaintiff’s

19   complaints of “poor and disorganized sleep” at several treatment visits; inability to

20   get out of bed in September 2016; “significant mental impairment symptoms” in

21   April 2017; and 2018 reports of some improvement but continued mental health


     ORDER ~ 10
     Case 1:20-cv-03023-FVS      ECF No. 20     filed 06/15/21   PageID.862 Page 11 of 25



 1   symptoms. Tr. 33 (citing Tr. 288, 291, 323, 423, 650, 727, 733, 741). However,

 2   as noted by the ALJ, despite referrals from treating providers, Plaintiff did not start

 3   mental health treatment until around six months after her first reports of mental

 4   health symptoms, in April 2017. See Tr. 423. Moreover, Plaintiff “only attended

 5   about four more visits that year in May, June, July, and November 2017. [And

 6   Plaintiff] did not return to mental health treatment until almost 1 year later in

 7   August 2018.” Tr. 33 (citing Tr. 427, 431, 435, 681, 727).

 8         Plaintiff argues that her “treatment history is not a valid reason for rejecting

 9   [Plaintiff’s] claims” because “it was her severe depressive disorder that was the

10   cause of her not engaging in more frequent mental health treatment.” ECF No. 14

11   at 8-9. Pursuant to Social Security Ruling 16-3p, an ALJ “will not find an

12   individual’s symptoms inconsistent with the evidence in the record on this basis

13   without considering possible reasons he or she may not comply with treatment or

14   seek treatment consistent with the degree of his or her complaints.” Social

15   Security Ruling (“SSR”) 16-3p at *8-*9 (March 16, 2016), available at 2016 WL

16   1119029. In particular, where the evidence suggests lack of mental health

17   treatment is part of a claimant's mental health condition, it may be inappropriate to

18   consider a claimant's lack of mental health treatment as evidence of a lack of

19   credibility. See Nguyen, 100 F.3d at 1465. In support of her argument, Plaintiff

20   cites her own statements that she “dealt with” her depression by isolating in her

21   bedroom; observations by physical treatment providers at times that Plaintiff


     ORDER ~ 11
     Case 1:20-cv-03023-FVS      ECF No. 20     filed 06/15/21   PageID.863 Page 12 of 25



 1   appeared depressed and anxious; and diagnoses from Plaintiff’s sporadic mental

 2   health treatment that included panic disorder, major depressive disorder, social

 3   anxiety disorder, and bipolar disorder. ECF No. 14 at 9 (citing Tr. 291, 294-98,

 4   300-28, 425-26, 429, 431, 441-67, 727). However, when there is no evidence

 5   suggesting a failure to seek treatment is attributable to a mental impairment rather

 6   than personal preference, it is reasonable for the ALJ to conclude that the level or

 7   frequency of treatment is inconsistent with the alleged severity of complaints.

 8   Molina, 674 F.3d at 1113-14.

 9         Here, the ALJ specifically considered Plaintiff’s testimony that she

10   “habitually rescheduled or missed appointments due to mental impairment

11   symptoms. However, there are records of [Plaintiff] seeking medical treatment for

12   acute illnesses, such as upper respiratory infections. This further supports the []

13   inconsistency between [Plaintiff’s] alleged symptoms and her minimal engagement

14   in mental health treatment.” Tr. 34. Moreover, Plaintiff fails to cite, nor does the

15   Court discern, objective evidence from a treating source that Plaintiff missed

16   previously scheduled appointments due to alleged mental health symptoms, or that

17   her failure to seek mental health treatment was specifically attributable to her

18   depression. Instead, Plaintiff acknowledged at the hearing that her family “tried to

19   get [her] to go [to counseling] for a long time and [she] wouldn’t do it.” Tr. 50.

20   Thus, regardless of evidence in the record that could be considered favorable to

21   Plaintiff, it was reasonable for the ALJ to conclude that Plaintiff’s failure to seek


     ORDER ~ 12
     Case 1:20-cv-03023-FVS      ECF No. 20    filed 06/15/21   PageID.864 Page 13 of 25



 1   mental health treatment was inconsistent with the alleged severity of her

 2   complaints. See Burch, 400 F.3d at 679 (where evidence is susceptible to more

 3   than one interpretation, the ALJ’s conclusion must be upheld). This was a clear

 4   and convincing reason for the ALJ to discredit Plaintiff’s symptom claims.

 5                2. Lack of Objective Medical Evidence

 6         Second, the ALJ found that Plaintiff’s claims of physical impairment were

 7   not supported by the objective evidence and overall treatment record. Tr. 33-34.

 8   An ALJ may not discredit a claimant’s pain testimony and deny benefits solely

 9   because the degree of pain alleged is not supported by objective medical evidence.

10   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001); Bunnell v. Sullivan, 947

11   F.2d 341, 346-47 (9th Cir. 1991); Fair, 885 F.2d at 601. However, the medical

12   evidence is a relevant factor in determining the severity of a claimant’s pain and its

13   disabling effects. Rollins, 261 F.3d at 857; 20 C.F.R. § 404.1529(c)(2). Here, the

14   ALJ acknowledged Plaintiff’s claims of “significant pain and functional

15   limitations” during the relevant adjudicatory period; however, the ALJ also set out

16   the medical evidence contradicting Plaintiff’s claims of disabling limitations. For

17   example, the ALJ noted unremarkable x-rays of Plaintiff’s lumbar spine in April

18   2017, mild MRI imaging of the lumbar spine with no neurological involvement,

19   improved range of motion with trigger point injection, and “few” records

20   documenting instances of worsening pain as opposed to improvement. Tr. 33-34

21   (citing Tr. 354, 387, 444, 446, 638, 692). In addition, the ALJ cited treatment


     ORDER ~ 13
     Case 1:20-cv-03023-FVS      ECF No. 20    filed 06/15/21   PageID.865 Page 14 of 25



 1   notes from two of Plaintiff’s treatment providers who reviewed the objective

 2   evidence and found, respectively, that Plaintiff was not a surgical candidate

 3   because she “had no neurological symptoms to warrant surgery,” and her condition

 4   was not severe enough for surgical intervention. Tr. 34 (citing Tr. 692-93, 752).

 5         Plaintiff generally argues that her testimony is “supported by many other

 6   objective findings throughout the record,” including notes of wide-based and/or

 7   antalgic gait, tenderness to palpation, positive straight leg test, reduced motor

 8   strength, and pain with extension. ECF No. 14 at 3-4, 12 (citing Tr. 300-37 (noting

 9   mild pain), 343-80, 688 (noting that thoracic pain was “surprising”), 692 (noting

10   normal mood, affect, and behavior), 697, 701-02, 706 (noting normal mood, affect,

11   and behavior)). Plaintiff additionally argues that the ALJ’s improperly relied on

12   recommendations from treating providers regarding her surgical status, because

13   she is “claiming disability stemming from chronic pain and severe mental

14   impairments, not other neurological symptoms. The fact that surgery is not a

15   viable option right now for [Plaintiff] is not a comment on her pain or level of

16   dysfunction, but simply a recognition about the appropriate medical treatment for

17   [Plaintiff’s] specific impairments.” ECF No. 14 at 12. However, evidence of

18   “conservative treatment” is sufficient to discount a claimant's testimony regarding

19   the severity of an impairment. Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007).

20   Moreover, regardless of evidence that could be considered favorable to Plaintiff, it

21   was reasonable for the ALJ to find the severity of Plaintiff’s symptom claims was


     ORDER ~ 14
     Case 1:20-cv-03023-FVS      ECF No. 20    filed 06/15/21   PageID.866 Page 15 of 25



 1   inconsistent with objective findings from the longitudinal record. Tr. 33-34.

 2   “[W]here evidence is susceptible to more than one rational interpretation, it is the

 3   [Commissioner’s] conclusion that must be upheld.” Burch, 400 F.3d at 679.

 4   Finally, even assuming, arguendo, that the ALJ erred in making this finding, any

 5   error is harmless because, as discussed herein, the ALJ’s ultimate rejection of

 6   Plaintiff’s symptom claims was supported by substantial evidence. See Carmickle

 7   v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162-63 (9th Cir. 2008).

 8                3. Improvement

 9         Third, and finally, the ALJ found Plaintiff’s allegations were inconsistent

10   with ongoing treatment records noting improvement in her physical and mental

11   symptoms claims with treatment, including medication. Tr. 33-34. A favorable

12   response to treatment can undermine a claimant's complaints of debilitating pain or

13   other severe limitations. See Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir.

14   2008); see Warre v. Comm'r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir.

15   2006) (Conditions effectively controlled with medication are not disabling for

16   purposes of determining eligibility for benefits). First, as to her alleged physical

17   impairments, the ALJ cites evidence that “with pain medication, [Plaintiff] has also

18   reported multiple times throughout the adjudicatory period that her medication

19   regiment was adequate and relieved up to 90% of her pain with no side effects, no

20   new symptoms, and low average pain levels (such as 3 out of 10).” Tr. 33 (citing

21   Tr. 299, 302, 305, 309, 330, 333, 336, 339, 342, 345, 348, 351, 354, 357, 360, 363,


     ORDER ~ 15
     Case 1:20-cv-03023-FVS      ECF No. 20    filed 06/15/21   PageID.867 Page 16 of 25



 1   366, 369, 379, 382 (reporting she was back to work full time and tolerating it

 2   “fairly well”), 439, 441, 444, 446, 452, 455, 458, 460). In addition, the ALJ cited

 3   Plaintiff’s reported improvement in overall function, and ability to perform daily

 4   activities; her demonstrable improvement in range of motion after trigger point

 5   injections; her reported improvement in functioning after an RFA in June 2017;

 6   and improvement with adjustments in medication. Tr. 33-34, 302, 305, 309, 387,

 7   443. Second, as to her claimed mental impairments, the ALJ noted that in August

 8   and September 2018 Plaintiff reported improvement in her depression “but that

 9   symptoms continued nonetheless”; and in October 2018 she demonstrated a less

10   anxious and depressed mood, and reported that she was sleeping better with

11   medication. Tr. 33-34 (citing Tr. 727, 733, 735, 741, 743).

12         As an initial matter, Plaintiff argues that some improvement with treatment,

13   which “allowed her to keep up with her greatly reduced activities,” is not a clear

14   and convincing reason “to conclude that she is capable of working.” ECF No. 14

15   at 10 (similarly noting that improvement with pain medication “is not a clear and

16   convincing reason for finding [Plaintiff] is not disabled.”). However, as noted by

17   Defendant, the ALJ “did not consider whether the effectiveness of treatment

18   showed that [Plaintiff] could work full time. The ALJ considered the effectiveness

19   of treatment in weighing [Plaintiff’s] statements about the severity of her

20   symptoms.” ECF No. 17 at 6; see Warre, 439 F.3d at 1006 (conditions effectively

21   controlled with medication are not disabling for purposes of determining eligibility


     ORDER ~ 16
     Case 1:20-cv-03023-FVS       ECF No. 20    filed 06/15/21   PageID.868 Page 17 of 25



 1   for benefits). Plaintiff additionally argues, without citation to the record, that the

 2   “ALJ fails to explain how moderately effective treatments, for a short period of

 3   time, while a patient is on strong prescription medications, are a clear and

 4   convincing reason to reject [Plaintiff’s] testimony of chronic pain that requires

 5   frequent changes of positions and rest.” ECF No. 14 at 11. However, as noted

 6   above, the ALJ relied on Plaintiff’s consistent reports during the adjudicatory

 7   period that her medication regiment relieved up to 90% of pain with no side

 8   effects, her average pain levels were reported as low as a 3 out of 10 after

 9   treatment, and her mental health symptoms improved with medication. Tr. 33-34.

10   Based on the foregoing, the Court finds it was reasonable for the ALJ to conclude

11   that consistent evidence of improvement in Plaintiff’s claimed physical and mental

12   impairments was inconsistent with her allegations of incapacitating physical and

13   mental limitations. See Burch, 400 F.3d at 679 (where evidence is susceptible to

14   more than one interpretation, the ALJ’s conclusion must be upheld). This was a

15   clear and convincing reason to discredit Plaintiff’s symptom claims.

16         The Court concludes that the ALJ provided clear and convincing reasons,

17   supported by substantial evidence, for rejecting Plaintiff’s symptom claims.

18      B. Medical Opinions

19         There are three types of physicians: “(1) those who treat the claimant

20   (treating physicians); (2) those who examine but do not treat the claimant

21   (examining physicians); and (3) those who neither examine nor treat the claimant


     ORDER ~ 17
     Case 1:20-cv-03023-FVS      ECF No. 20   filed 06/15/21   PageID.869 Page 18 of 25



 1   [but who review the claimant's file] (nonexamining [or reviewing] physicians).”

 2   Holohan v. Massanari, 246 F.3d 1195, 1201–02 (9th Cir. 2001) (citations omitted).

 3   Generally, a treating physician's opinion carries more weight than an examining

 4   physician's, and an examining physician's opinion carries more weight than a

 5   reviewing physician's. Id. If a treating or examining physician's opinion is

 6   uncontradicted, the ALJ may reject it only by offering “clear and convincing

 7   reasons that are supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d

 8   1211, 1216 (9th Cir. 2005). Conversely, “[i]f a treating or examining doctor's

 9   opinion is contradicted by another doctor's opinion, an ALJ may only reject it by

10   providing specific and legitimate reasons that are supported by substantial

11   evidence.” Id. (citing Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995)).

12   “However, the ALJ need not accept the opinion of any physician, including a

13   treating physician, if that opinion is brief, conclusory and inadequately supported

14   by clinical findings.” Bray, 554 F.3d at 1228 (quotation and citation omitted).

15         Plaintiff argues the ALJ erroneously considered the opinion of examining

16   psychologist N.K. Marks, Ph.D., and reviewing physician Melanie Mitchell,

17   Psy.D. ECF No. 14 at 13-15. Dr. Marks completed an evaluation of Plaintiff in

18   November 2016, and opined that Plaintiff had marked limitations in her ability to

19   understand, remember, and persist in tasks by following detailed instructions;

20   perform activities within a schedule, maintain regular attendance, and be punctual

21   within customary tolerances without special supervision; learn new tasks; perform


     ORDER ~ 18
     Case 1:20-cv-03023-FVS      ECF No. 20    filed 06/15/21   PageID.870 Page 19 of 25



 1   routine tasks without special supervision; adapt to changes in a routine work

 2   setting; make simple work-related decisions; be aware of normal hazards and take

 3   appropriate precautions; ask simple questions or request assistance; communicate

 4   perform effectively in a work setting; maintain appropriate behavior in a work

 5   setting; complete a normal work day and work week without interruptions from

 6   psychologically based symptoms; and set realistic goals and plan independently.

 7   Tr. 294-98. Dr. Marks also opined that the overall severity of Plaintiff’s diagnosed

 8   mental impairments was marked; and she would be impaired for 24 months, with

 9   medical treatment. Tr. 296. In November 2016, Dr. Melanie Mitchell reviewed

10   Dr. Marks’ medical report and found the diagnoses were supported by available

11   objective evidence, and the “severity and functional limitations” were supported by

12   available medical evidence. Tr. 680.

13         The ALJ gave these opinions little weight for several reasons. Tr. 34.

14   Specifically, the ALJ found that the opinions are “inconsistent with [Plaintiff’s]

15   contemporary treatment record, which as discussed [herein] does not document

16   significant mental health treatment. Moreover, these opinions are based on factors

17   other than [Plaintiff’s] impairments that we do not evaluate under our Rules, such

18   as homelessness.” Tr. 34. Relevant factors to evaluating any medical opinion

19   include the amount of relevant evidence that supports the opinion, the quality of

20   the explanation provided in the opinion, and the consistency of the medical opinion

21   with the record as a whole. Lingenfelter v. Astrue, 504 F.3d 1028, 1042 (9th Cir.


     ORDER ~ 19
     Case 1:20-cv-03023-FVS      ECF No. 20    filed 06/15/21   PageID.871 Page 20 of 25



 1   2007); Orn, 495 F.3d at 631 (the consistency of a medical opinion with the record

 2   as a whole is a relevant factor in evaluating that medical opinion).

 3         First, Plaintiff challenges the ALJ’s consideration of her lack of mental

 4   health treatment as a reason to find Dr. Marks’ opinion was inconsistent with the

 5   overall treatment record. However, as discussed in detail above, when there is no

 6   evidence suggesting a failure to seek treatment is attributable to a mental

 7   impairment rather than personal preference, as here, it is reasonable for the ALJ to

 8   consider the level or frequency of treatment within the overall record. Molina, 674

 9   F.3d at 1113-14. Second, Plaintiff contends that Dr. Marks’ opinion is supported

10   by her own psychological evaluation of Plaintiff, which included findings of

11   minimal eye contact, very depressed and tearful mood, struggle to maintain focus,

12   score within the severe range of depression on the Beck Depression Inventory, and

13   score within the moderate level of anxiety on the Beck Anxiety Inventory. ECF

14   No. 14 at 14 (citing Tr. 295-98). However, the Court’s review of the mental status

15   examination completed by Dr. Marks also reveals findings of cooperative attitude

16   and behavior, well organized and progressive speech, normal thought process and

17   content, normal orientation, normal perception, normal memory, normal fund of

18   knowledge, concentration within normal limits, normal abstract thought, and

19   normal insight and judgment. Tr. 297-98. Thus, while Plaintiff correctly cites

20   mental status examination findings by Dr. Marks that could be considered more

21   favorable to Plaintiff, it was reasonable for the ALJ to find the severity of the


     ORDER ~ 20
     Case 1:20-cv-03023-FVS      ECF No. 20    filed 06/15/21   PageID.872 Page 21 of 25



 1   marked limitations assessed by Dr. Marks were inconsistent with the overall

 2   treatment record, which includes the largely “normal” results of Dr. Marks’ own

 3   mental status evaluation. See Tommasetti, 533 F.3d at 1041 (ALJ may reject a

 4   medical opinion if it is inconsistent with the provider's own treatment notes).

 5         Second, Plaintiff argues that “[w]hile Dr. Marks’ opinion does include a

 6   diagnosis of homelessness, it does not appear that this factor was a significant basis

 7   for the opinion.” ECF No. 14 at 14. In support of this finding, Plaintiff cites Dr.

 8   Marks’ description of Plaintiff as a “profoundly depressed woman who is unable to

 9   function due to her depression, anxiety, and adjustment to being abandoned by her

10   husband,” which, according to Plaintiff, “suggest[s] that it was [Plaintiff’s] mental

11   health symptoms which caused her homelessness.” ECF No. 14 at 14-15 (citing

12   Tr. 297). However, Plaintiff failed to cite the next few sentences in Dr. Marks’

13   narrative, specifically, her notation that Plaintiff’s husband “took everything and

14   has left her penniless and dependent on her mother for support. She needs

15   counseling, legal assistance to complete a divorce, help with housing, vocational

16   planning, employment.” Tr. 297. Based on the foregoing, the Court finds it was

17   reasonable for the ALJ to note that the Dr. Marks’ opinion was based, at least in

18   part, on her consideration of factors other than Plaintiff’s impairments, including

19   her explicit diagnosis of homelessness. Moreover, any error is harmless because,

20   as discussed above, the ALJ’s ultimate rejection of Dr. Marks’ opinion was

21


     ORDER ~ 21
     Case 1:20-cv-03023-FVS      ECF No. 20    filed 06/15/21   PageID.873 Page 22 of 25



 1   supported by substantial evidence from the longitudinal treatment record. See

 2   Carmickle, 533 F.3d at 1162-63.

 3         As a final matter, the Court notes that Plaintiff fails to specifically challenge

 4   the ALJ’s finding that Dr. Marks’ opinion is inconsistent with the overall

 5   contemporaneous treatment record, including the lack of significant mental health

 6   treatment, which is a specific and legitimate reason, standing alone, to discount a

 7   medical opinion. See Orn, 495 F.3d at 631 (the consistency of a medical opinion

 8   with the record as a whole is a relevant factor in evaluating that medical opinion);

 9   see also Carmickle, 533 F.3d at 1161 n.2 (court may decline to address issues not

10   raised with specificity in Plaintiff’s opening brief). Based on the foregoing, and

11   regardless of evidence in the overall record that could be considered more

12   favorable to Plaintiff, the Court finds it was reasonable for the ALJ to discount Dr.

13   Marks’ opinion, and Dr. Mitchell’s reviewing opinion, as inconsistent with the

14   contemporaneous treatment record, which includes Dr. Marks’ own benign clinical

15   findings. See Burch, 400 F.3d at 679.

16      C. Lay Witness

17         “In determining whether a claimant is disabled, an ALJ must consider lay

18   witness testimony concerning a claimant’s ability to work.” Stout v. Comm'r, Soc.

19   Sec. Admin., 454 F.3d 1050, 1053 (9th Cir. 2006); see also Dodrill v. Shalala, 12

20   F.3d 915, 918-19 (9th Cir. 1993) (“friends and family members in a position to

21   observe a claimant's symptoms and daily activities are competent to testify as to


     ORDER ~ 22
     Case 1:20-cv-03023-FVS      ECF No. 20     filed 06/15/21   PageID.874 Page 23 of 25



 1   [his] condition.”). To discount evidence from lay witnesses, an ALJ must give

 2   reasons “germane” to each witness. Dodrill, 12 F.3d at 919.

 3         Here, Plaintiff’s mother completed a third-party function report. Tr. 232.

 4   She reported that Plaintiff cannot sit or stand for very long, cannot lift “much,” and

 5   is very depressed. Tr. 232-39. The ALJ considered this lay witness statement, and

 6   gave it “some weight” because Plaintiff’s “treatment history also indicates that she

 7   has minimal objective findings with regard to her low back pain (including no

 8   neurological findings) and that she did not even seek mental health treatment until

 9   2017. Even then, [Plaintiff] only attended a few visits. When she resumed mental

10   health treatment in 2018, she reported improvement.” Tr. 35. Plaintiff argues this

11   finding was not supported by substantial evidence for the same reasons she

12   asserted in challenging the ALJ’s rejection of Plaintiff symptom claims, including,

13   as discussed in detail above, (1) evidence of objective findings that could support

14   Plaintiff’s claims, and (2) that Plaintiff’s failure to seek mental health treatment

15   was “secondary to her profound depression.” ECF No. 14 at 15-16.

16         However, the ALJ may discount lay testimony if it conflicts with the

17   medical evidence. See Lewis, 236 F.3d at 511. Moreover, where the ALJ gives

18   clear and convincing reasons to reject a claimant's testimony, and where a lay

19   witness's testimony is similar to the claimant's subjective complaints, the reasons

20   given to reject the claimant's testimony are also germane reasons to reject the lay

21   witness testimony. See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694


     ORDER ~ 23
     Case 1:20-cv-03023-FVS         ECF No. 20   filed 06/15/21   PageID.875 Page 24 of 25



 1   (9th Cir. 2009); see also Molina, 674 F.3d at 1114 (“[I]f the ALJ gives germane

 2   reasons for rejecting testimony by one witness, the ALJ need only point to those

 3   reasons when rejecting similar testimony by a different witness”). As discussed

 4   above, the ALJ gave clear and convincing reasons to reject Plaintiff symptom

 5   claims, and those same well-supported reasons for rejecting Plaintiff's subjective

 6   symptom claims are germane reasons to discount the lay witness evidence.

 7                                       CONCLUSION

 8         A reviewing court should not substitute its assessment of the evidence for

 9   the ALJ’s. Tackett, 180 F.3d at 1098. To the contrary, a reviewing court must

10   defer to an ALJ’s assessment as long as it is supported by substantial evidence. 42

11   U.S.C. § 405(g). As discussed in detail above, the ALJ provided clear and

12   convincing reasons to discount Plaintiff’s symptom claims, properly considered the

13   medical opinion evidence, and properly discounted the lay witness evidence. After

14   review the court finds the ALJ’s decision is supported by substantial evidence and

15   free of harmful legal error.

16   ACCORDINGLY, IT IS HEREBY ORDERED:

17         1. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.

18         2. Defendant’s Motion for Summary Judgment, ECF No. 17, is

19             GRANTED.

20

21


     ORDER ~ 24
      Case 1:20-cv-03023-FVS     ECF No. 20    filed 06/15/21   PageID.876 Page 25 of 25



 1          The District Court Executive is hereby directed to enter this Order and

 2   provide copies to counsel, enter judgment in favor of the Defendant, and CLOSE

 3   the file.

 4          DATED June 15, 2021.

 5

 6

 7

 8

 9
                                                     Stanley A. Bastian
10                                            Chief United States District Judge
11

12

13

14

15

16

17

18

19

20

21


     ORDER ~ 25
